Title: To James Madison from Robert Lewis Madison, 7 March 1815
From: Madison, Robert Lewis
To: Madison, James


                    
                        
                            Dear Uncle
                        
                        Carlisle March the 7. 1815
                    
                    When I last wrote to you I had a rising on my right side, from which, at that time, I did not apprehend any inconvenience. Afterwards it progressed to such a degree as entirely to deprive me of the use of my arm, this prevented me from sooner acknowledging the reception of the letter, which you enclosed me from my Father. I am engaged at present in reading Justinian, with notes by judge Cooper, which I beleive is considered the Blackstone of the civil law. I am anxious to pay particular attention to this branch of jurisprudence, as it prevails pretty much, in that section of the Country, where I wish to settle. It is important that a young man should know his destined place of residence during the prosecution of his studies, as he might regulate them to suit those courts, in which he would have to practice. Judge Cooper is well & very attentive to his students, examines them every sunday upon what they read the preceding week. My love to my Aunt. Yr affectionate Nephew
                    
                        R L. Madison
                    
                